
	
		II
		111th CONGRESS
		2d Session
		S. 3844
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide for the approval of the Agreement Between the
		  Government of the United States of America and the Government of Australia
		  Concerning Peaceful Uses of Nuclear Energy. 
	
	
		1.Approval of Agreement Between
			 the Government of the United States of America and the Government of Australia
			 Concerning Peaceful Uses of Nuclear Energy
			(a)In
			 generalNotwithstanding the provisions for congressional
			 consideration of a proposed agreement for cooperation in subsection d. of
			 section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the Agreement
			 Between the Government of the United States of America and the Government of
			 Australia Concerning Peaceful Uses of Nuclear Energy, done at New York May 4,
			 2010, may become effective on or after October 8, 2010, as if all the
			 requirements in such section 123 for consideration of such agreement had been
			 satisfied, subject to subsection (b) of this section.
			(b)Applicability
			 of Atomic Energy Act of 1954 and other provisions of lawUpon
			 coming into effect, the agreement referred to in subsection (a) shall be
			 subject to the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et
			 seq.) and any other applicable United States law as if such agreement had come
			 into effect in accordance with the requirements of section 123 of the Atomic
			 Energy Act of 1954.
			
